CORRECTED ORDER
JILL L. TERRY of EAST BRUNSWICK, who was admitted to the bar of this state in 1983, having been Ordered to show cause why she should not be temporarily suspended from the practice of law,
And said JILL L. TERRY having failed to appear before the Court on the return date of her Order to Show Cause,
And good cause appearing;
IT IS ORDERED that the temporary suspension of JILL L. TERRY is hereby continued pending final disposition of ethics *276proceedings against her and until the further Order of the Court; and it is further
ORDERED that the Office of Attorney Ethics take such protective action pursuant to Rule 1:20-11(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of JILL L. TERRY wherever situate, pending further order of this Court; and it is further
ORDERED that all funds, if any, presently existing in any New Jersey financial institution including but not limited to Central Jersey Bank and Trust, Attorney Trust Account No. 72-901-9806, pursuant to Rule 1:21-6 shall be restrained from disbursement except upon application to this court, for good cause shown, pending the further order of this Court; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that respondent shall comply with the Regulations Governing Suspended Attorneys.